328 So. 2d 321 (1976)
In re Johnny Ray FISHER
v.
STATE of Alabama.
Ex parte Johnny Ray Fisher.
SC 1715.
Supreme Court of Alabama.
March 5, 1976.
Cecil Wayne Morris, Huntsville, for petitioner.
No appearance for the State.
ALMON, Justice.
Petition of Johnny Ray Fisher for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Fisher v. State, Ala. 57 App.___, 328 So. 2d 311.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, FAULKNER and EMBRY, JJ., concur.